Citation Nr: 0026534	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-09 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran had service with the Idaho Army National Guard 
from April 1954 to March 1984.  

Service connection was granted for bilateral hearing loss in 
an October 1998 decision of the Board of Veterans' Appeals 
(the Board).  The issue of entitlement to an increased 
disability rating for bilateral hearing loss comes to the 
Board on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) which initially 
denied the veteran's claim of entitlement to a compensable 
evaluation for his service-connected bilateral hearing loss.

In his Substantive Appeal (VA Form 9) submitted in May 1999, 
the veteran indicated that he wished to appear at a personal 
hearing before a member of the Board in Washington, D.C.  He 
reiterated this request in a statement submitted in June 
1999.  A hearing was subsequently scheduled, and the veteran 
was notified of the date and time of this hearing in a July 
2000 letter from the Board.  However, in a signed statement 
submitted in July 2000, the veteran withdrew his request for 
a personal hearing.  38 C.F.R. §§ 20.702(e), 20.704(e) 
(1999).

In his Substantive Appeal, the veteran raised a claim of 
entitlement to service connection for tinnitus.  As this 
issue has not been previously addressed, this matter is 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board is without 
jurisdiction to consider issues not yet adjudicated by the 
RO].


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
veteran currently has an average pure tone threshold of 61 
decibels in the right ear, with speech recognition ability of 
92 percent, and average pure tone threshold of 56 decibels in 
the left ear, with speech recognition ability of 96 percent.

2.  The preponderance of the evidence indicates that the 
veteran currently has Level II hearing in his right ear and 
Level I hearing in his left ear.


CONCLUSION OF LAW

The criteria for a compensable schedular evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1998); 
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (Effective June 
10, 1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a compensable evaluation for his service-
connected bilateral hearing loss.  In the interest of 
clarity, the Board will first discuss the pertinent law and 
VA regulations.  The Board will next address the factual 
background of this case, followed by an analysis of this 
issue.

Relevant Law and Regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Ratings Schedule).  38 
C.F.R. § Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the veteran's condition 
operate to protect veterans against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. §§ 4.1, 4.2 (1999); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 
12 Vet. App. 119, 126 (1999), the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating for a disability was not limited to that reflecting 
the then- current severity of the disorder.  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period. 

Disability ratings - hearing loss

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

Effective June 10, 1999, during the pendency of this appeal, 
the VA's Ratings Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); see also VAOPGCPREC 3-2000 (2000) [opinion of VA 
General Counsel that the decision in Karnas is to be 
implemented by first determining whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the former and current 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change, and that the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of the change.].  
See also 38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 
14.507 (1999) [precedential opinions of VA's General Counsel 
are binding on the Board].

Although the RO did not consider the change in regulation, 
the Board concludes that this is not prejudicial as the 
change in regulation was not a substantive change regarding 
the portion of the regulations pertinent to this veteran's 
claim.  Consequently, the change has no effect on the outcome 
of this claim.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  The Board finds, therefore, that it may proceed with 
a decision in this case without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, DC 
6100 through 6110 (1998).  Effective June 10, 1999, the 
severity of hearing loss continues to be determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, DC 6100 through 6110 
(1999).  See also 64 Fed. Reg. 25208 and 25209, published at 
38 C.F.R. § 4.85-4.87 (effective June 10, 1999).  Under both 
the new and old regulations, evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Schedule allowed for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  See 38 
C.F.R. §§ 4.85-4.87 (1998); see also 38 C.F.R. § 4.85 (1999). 

Under both the new and old regulations, an examination for 
hearing impairment is to be performed using both a controlled 
speech discrimination test and a pure tone audiometry test.  
38 C.F.R. § 4.85(a) (1998); 38 C.F.R. § 4.85(a) (1999).  In 
the absence of a speech discrimination test, the regulations 
allow for numeric designations ranging from Level I to Level 
XI to be based only upon puretone averages.  However, numeric 
designations based solely upon puretone averages are to be 
used only when an examiner certifies that the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.  
38 C.F.R. § 4.85(c) (1998); 38 C.F.R. § 4.85(c) (1999).  An 
exception applies under the new regulations, which allow for 
a rating specialist to determine the numeric designations 
based solely upon puretone averages when the puretone 
averages at each of the four specific frequencies is 55 
decibels or more, regardless of whether an examiner has 
certified that the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination.  38 C.F.R. § 4.86(a) (1999).

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(1999); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991). 

Bilateral hearing loss was evidently initially identified in 
a May 1971 service audiogram.  Subsequent audiometric testing 
revealed bilateral high tone hearing loss.

The record reflects that in 1991, the veteran began 
participating in a hearing test program run by his employer, 
a meat company.  Audiogram testing conducted in August 1994 
revealed pure tone decibel thresholds, in decibels, as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
25
90
80
LEFT
25
35
60
75

In March 1995, the veteran filed a claim of entitlement to 
service connection for bilateral hearing loss.  He 
essentially contended that his hearing loss was incurred as a 
result of noise trauma during service.  In support of this 
claim, he submitted a letter from private from Dr. N., in 
which the physician stated that he evaluated the veteran in 
August 1995 and diagnosed him with bilateral sensorineural 
hearing loss, rather severe. 

In a July 1995 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  The veteran subsequently submitted a timely 
Notice of Disagreement with respect to this decision.

Audiogram testing conducted by the veteran's employer in 
September 1995 revealed pure tone thresholds, in decibels, as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
25
90
80
LEFT
25
35
50
75



A VA audiological examination was conducted in January 1996.  
At that time, the veteran indicated that he had trouble 
hearing in some situations.  Pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
90
80
LEFT
20
40
60
80

Average pure tone threshold of the 1000, 2000, 3000 and 4000 
hertz ranges was approximately 51 for the right ear and 50 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent bilaterally.  The veteran was 
diagnosed with severe sensorineural hearing loss in the high 
frequencies of the right ear.  Severe mixed hearing loss was 
seen in the high frequencies of the right ear with a mild 
conductive component and a moderate to severe sensorineural 
component.  A conductive hearing loss was present in the low 
frequencies of the left ear.

In April 1996, the veteran was provided with a personal 
hearing at the RO.  The veteran stated that he thought the 
first time he was clinically evaluated as having a hearing 
loss was in 1971 by the National Guard.  The veteran stated 
that he had been employed with a meat packing company since 
1954.  During his hearing, the veteran submitted a medical 
report from Dr. G., who had evaluated the veteran in March 
1996.  Dr. G. noted that speech audiometry testing had 
revealed speech recognition ability of 92 percent in the 
right ear and 96 percent in the left ear.  The veteran was 
diagnosed with a significant conductive hearing loss in his 
left ear and a sensorineural hearing loss in his right ear 
which was serious to profound. 


In January 1997, the veteran underwent additional audiogram 
testing by the employer.  The testing revealed pure tone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
35
90
90
LEFT
25
40
65
90

An audiogram conducted by the veteran's employer in January 
1998 revealed  pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
35
90
90
LEFT
30
45
60
85

In March 1998, the veteran's case was remanded by the Board 
for further evidentiary development.  The requested 
development was completed, and in August 1998, the RO issued 
a Supplemental Statement of the Case in which it continued to 
deny the veteran's claim of entitlement to service connection 
for bilateral hearing loss.  Thereafter, the claims folder 
was returned to the Board.

In an October 1998 decision, the Board granted the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss, in essence based on evidence indicating noise 
exposure during service.  In a rating decision issued later 
that month, the RO implemented the Board's decision to grant 
service connection and assigned a noncompensable disability 
rating.

In a statement submitted in November 1998, the veteran, 
through his accredited representative, expressed disagreement 
with the disability rating assigned.  A VA hearing exam was 
requested.

On VA audiological evaluation conducted in December 1998, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
35
85
90
LEFT
25
45
65
85

Average pure tone threshold of the 1000, 2000, 3000, and 4000 
Hertz ranges was approximately 56 for the right ear and 55 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent bilaterally.  The VA 
audiologist concluded that the sensorineural component of the 
veteran's right ear hearing loss was at least at a severe 
high frequency level, and that the sensorineural component of 
his left ear hearing loss was at least at a moderate to 
moderately severe high frequency level.  Speech recognition 
scores were noted to be excellent bilaterally.  The VA 
audiologist concluded that these results were not 
significantly different from the veteran's last VA 
examination.

In a January 1999 rating decision, the RO denied a 
compensable evaluation for the veteran's service-connected 
bilateral hearing loss.

In March 1999, the veteran submitted copies of additional 
employment records, which reveal that he underwent another 
audiogram in January 1999.  The pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
55
105
105
LEFT
55
65
70
95



On VA audiological evaluation conducted in April 1999, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
85
90
LEFT
35
45
60
85

Average pure tone threshold of the 1000, 2000, 3000, and 4000 
Hertz ranges was approximately 61 for the right ear and 56 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 96 
percent in the left ear.  The VA audiologist concluded that 
testing revealed mild sloping to severe sensorineural hearing 
loss bilaterally.  Inter-test reliability was found to be 
very poor initially.  The audiologist noted that the 
veteran's responses were initially very elevated and 
unreliable.  Speech and pure tone responses were initially 
inconsistent but improved with re-instruction.  The 
audiologist concluded that the final results were of fair 
reliability and that they reflected no significant change in 
hearing compared to the December 1998 examination.

In his Substantive Appeal (VA Form 9) submitted in May 1999, 
the veteran indicated that he believed that there was an 
inconsistency between his employer's hearing tests and his VA 
examinations.  

Analysis

Preliminary matters - well groundedness of the claim; duty to 
assist; standard of proof

As an initial matter, the Board finds that the veteran's 
claim of entitlement to a compensable evaluation for 
bilateral hearing loss is well grounded within the meaning of 
the statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a veteran is awarded service 
connection for a disability and appeals the RO's rating 
determination, the claim continues to be well grounded as 
long as the claim remains open and the rating schedule 
provides for a higher rating.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).

A well-grounded claim having been submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claim.  See 38 U.S.C.A. § 5107.  The Board finds that the 
statutory duty of VA to assist the veteran in the development 
of his claim has been fulfilled with respect to his claim of 
entitlement to a compensable evaluation for bilateral hearing 
loss.  In particular, there is ample medical and other 
evidence of record, including the reports of a number of VA 
and other audiological examinations.  The veteran has been 
given the opportunity to present evidence and argument in 
support of his claim.  There is no indication in the record 
that the veteran has identified any evidence which is 
pertinent to this claim which has not been obtained.  In that 
connection, the Board notes that in the report of a January 
1999 audiogram, the examiner noted that the veteran was 
scheduled for another audiogram in March 1999.  There is no 
indication that such examination was in fact conducted.  The 
results of an April 1999 audiological examination are of 
record, however.  The veteran did not mention any March 1999 
audiological testing in his May 1999 appeal.    

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  See 38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Discussion

In his substantive appeal, the veteran remarked upon the 
difference between the VA audiology examinations and those 
conducted in connection with his employment.  The Board 
agrees with that statement, to the extent that the January 
1999 audiogram appears to demonstrate a greater level of 
hearing disability than other audiograms of record, including 
a number of VA audiograms, most recently in December 1998 and 
in April 1999, which bracket the January 1999 audiology 
examination. 

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997).  See also Schafrath, Schafrath, 1 Vet. App. at 593-94, 
concerning review of the entire medical history, including 
its caution against decisions based on a single, incomplete 
or inaccurate report. 

As noted above, the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann, 
3 Vet. App. at 349.  

As will be explained in greater detail below, the Board has 
found the results of the audiograms performed by the 
veteran's employer to be of little probative value in the 
adjudication of his claim because speech recognition scores 
were not obtained during any of these tests.  Under both the 
new and old regulations, an examination for hearing 
impairment is to be performed using both a controlled speech 
discrimination test and a pure tone audiometry test.  
38 C.F.R. § 4.85(a) (1998); 38 C.F.R. § 4.85(a) (1999).  

Because the evaluations conducted by the veteran's employer 
appear to entail only audiogram tests, and not speech 
discrimination tests, the Board is prohibited from using the 
results of these evaluations in determining the appropriate 
numeric designation.  Pursuant to 38 C.F.R. § 4.85(c), 
numeric designations based solely upon puretone averages are 
to be used only when an examiner certifies that the speech 
discrimination test is not appropriate.  No such 
certifications are present in the reports of evaluations 
conducted by the veteran's employer.  

In this case, the reports of audiograms submitted by the 
veteran reveal that speech discrimination tests were not 
performed.  Because no examiner ever certified during these 
examinations that speech discrimination testing was not 
appropriate, the Board finds that these evaluations were not 
proper examinations for hearing impairment as defined by both 
the new and old regulations.  Thus, with the exception of the 
January 1999 audiogram which will be addressed below, the 
Board cannot use the results of these tests to determine the 
appropriate numeric designations based only upon puretone 
averages.  38 C.F.R. § 4.85(c) (1998); 38 C.F.R. § 4.85(c) 
(Effective June 10, 1999).  

With regard to the January 1999 audiogram, the Board is of 
the opinion that the results obtained with respect to the 
veteran's left ear appear to fall within the exception set 
forth in 38 C.F.R. § 4.86(a).  Specifically, the Board notes 
that the pure tone averages obtained in the veteran's left 
ear were all above 55 decibels.  Thus, the Board is permitted 
to determine the numeric designation for this ear based 
solely upon puretone averages obtained during this 
examination, regardless of the fact that the examiner failed 
to certify that the speech discrimination test was not 
appropriate.  38 C.F.R. § 4.86(a).

However, although the Board is permitted to consider the  
January 1999 results in determining hearing loss the 
veteran's left ear, the Board the finds the results obtained 
during this examination with respect to the veteran's left 
ear to be of relatively little probative value.  In essence, 
the Board believes that the striking inconsistencies between 
the results of the January 1999 audiogram and all of the 
other evaluations of record show it to be of highly 
questionable accuracy.  In particular, the Board notes that 
fact the January 1999 audiogram reveals the hearing in the 
veteran's left ear to be worse than in the right.  However, 
the results of every other evaluation of record reveal the 
hearing in the veteran's right ear to be worse than the 
hearing in his left ear.  This includes the VA audiological 
evaluations performed in 1996, 1998, and 1999, and the 
audiograms performed by the veteran's employer in 1994, 1995, 
and 1997.  The only other exception to this rule is the 
January 1998 audiogram which indicated the same level of 
hearing in both ears.

Furthermore, the Board also notes that the results of the 
January 1999 indicate the veteran's hearing to be 
substantially worse in both ears than was indicated in the 
all of the other hearing tests performed, including VA 
audiological evaluations conducted shortly both before and 
after that date.  Specifically, the Board notes that the VA 
audiological evaluations performed in December 1998 and April 
1999 show the veteran's right ear hearing to be at 56 and 61, 
respectively.  In the January 1999 audiogram, the pure tone 
threshold in the veteran's right ear was found to be 78, a 
level substantially greater than was recorded during in the 
VA audiological evaluations.  Similarly, the hearing in the 
veteran's left ear was found to be at 55 during the December 
1998 evaluation and at 56 during the April 1999 evaluation.  
However, in the January 1999 audiogram, the pure tone 
threshold in the veteran's left ear was found to be 71, also 
a level substantially greater than was found during the VA 
evaluations.  There appears to be no basis for reconciling 
the January 1999 results with numerous other audiology 
reports of record.  

Therefore, in light of the striking inconsistency between the 
results of the January 1999 audiogram and the results of the 
other evaluations of record, the Board finds the pure tone 
thresholds obtained during the January 1999 audiogram to be 
of relatively probative value.  In essence, this report 
appears to be inconsistent with the other evidence of record, 
including a number of audiology tests done over the years, 
and it is inconsistent with two other reports completed 
shortly before and after, namely the December 1998 and April 
1999 results.  In short, the January 1999 report appears to 
be the type of single, inaccurate report described in 
Schafrath.   

As discussed above, the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann, 
3 Vet. App. at 349.  The most recent VA audiological 
evaluation available (April 1999) reveals an average pure 
tone threshold of 61 decibels in the right ear, and a speech 
discrimination ability of 92 percent in the right ear.  The 
audiological evaluation also reveals an average pure tone 
threshold of 56 decibels in the left ear, and a speech 
discrimination ability of 96 percent in the left ear.  
Applying these values to the rating schedule under both the 
new or old regulation results in a numeric designation of 
Level II in the right ear and Level I in the left ear.  Under 
Diagnostic Code 6100, a noncompensable evaluation is assigned 
where hearing is at Level II in the worse ear and Level I in 
the better ear.  Therefore, the results of the April 1999 
audiological evaluation do not support a compensable 
evaluation for bilateral hearing loss.  38 C.F.R. §§ 4.85-
4.87, Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.85-4.87, 
Diagnostic Code 6100 (Effective June 10, 1999). 

The earlier VA examination reports similarly are consistent 
with the assignment of a noncompensable disability rating. 

The veteran's December 1998 audiological evaluation reveals 
an average pure tone threshold of 56 decibels in the right 
ear, and a speech discrimination ability of 96 percent in the 
right ear.  The audiological evaluation also reveals an 
average pure tone threshold of 55 decibels in the left ear, 
and a speech discrimination ability of 96 percent in the left 
ear.  Similarly, the veteran's January 1996 evaluation 
reveals an average pure tone threshold of 51 decibels in the 
right ear and 50 decibels in the left ear, with a speech 
discrimination ability of 100 percent in both ears.

Applying the results of both the December 1998 and January 
1996 evaluations to the rating schedule under both the new or 
old regulation results in a consistent numeric designation of 
Level I hearing in the both ears.  Under both the new and old 
regulations, a noncompensable evaluation is assigned where 
hearing is at Level I in both ears.  Thus, the results of 
both the December 1998 and January 1996 evaluations also do 
not support a compensable evaluation for bilateral hearing 
loss.  38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1998); 
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (Effective June 
10, 1999).  

The Board recognizes that in the case of an appeal of an 
initial rating assignment, inquiry must be made upon all 
medical and lay evidence of record reflecting the severity of 
the veteran's disability since the submission of the claim.  
See Fenderson, 12 Vet. App. at 126.  Thus, the Board has also 
considered whether the results of the veteran's December 1998 
and January 1996 VA audiological evaluations warrant a 
compensable evaluation.  However, as discussed immediately 
above, this evidence, and the other evidence of record, does 
not indicate that a compensable evaluation was warranted at 
any time since March 14, 1995, the date the veteran filed his 
initial claim for service connection.  See Fenderson, 12 Vet. 
App. at 126.

Conclusion

In summary, the Board finds the most probative evidence of 
record to be the results of the several VA audiological 
evaluations of record.  Because the level of hearing that has 
been demonstrated during these evaluations is not consistent 
with a compensable evaluation, the Board finds that the 
preponderance of the evidence is against the veteran's claim.

The Board is, of course, cognizant of contentions made by the 
veteran to the effect that his service-connected hearing 
disability presents him with increasing problems.  The Board 
has no reason to doubt the veteran.  A noncompensable 
disability rating is indicative of some level of hearing 
loss.  However, as discussed in detail above, the level of 
hearing that has been demonstrated on objective evaluation is 
not consistent with a compensable evaluation under the 
regulation.  Accordingly, the benefit sought on appeal is 
denied.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 

